Exhibit 10.1


EXECUTION VERSION


FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 21, 2017, is by and among PARKER DRILLING
COMPANY, a Delaware corporation (the “Borrower”), each of the Subsidiary
Guarantors (as defined in the Credit Agreement referenced below), the Lenders
(as such term is hereinafter defined) party hereto and BANK OF AMERICA, N.A., as
the administrative agent for the Lenders party to the Credit Agreement
referenced below (in such capacity, together with the successors in such
capacity, the “Administrative Agent”) and L/C Issuer.
R E C I T A L S
A.    The Borrower, the lenders from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), the Administrative Agent and the
other agents referred to therein are parties to that certain Second Amended and
Restated Credit Agreement dated as of January 26, 2015, as amended by the First
Amendment dated as of June 1, 2015, the Second Amendment dated as of September
29, 2015 and the Third Amendment, dated May 27, 2016 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have made certain extensions of
credit (subject to the terms and conditions thereof) to the Borrower.
B.    The Borrower has previously informed the Administrative Agent that it
desires to amend certain provisions of the Credit Agreement as set forth herein.
C.    In order to amend such provisions of the Credit Agreement, the Lenders
signatory hereto and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions more fully described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended to add the following definition in the
appropriate place based on alphabetical order:


1







--------------------------------------------------------------------------------





“Series A Preferred Stock” means the Borrower’s Series A Mandatory Convertible
Preferred Stock, par value $1.00.
2.2    Amendment to Section 7.05 of the Credit Agreement. Section 7.05(e) of the
Credit Agreement is hereby amended and restated to read in its entirety to read
as follows:
“(e) the sale or issuance of (i) the Borrower’s Equity Interests (other than
Disqualified Stock), including the Series A Preferred Stock, or (ii) any
Subsidiary’s Equity Interests to the Borrower or any Subsidiary Guarantor;”
2.3    Amendment to Section 7.06 of the Credit Agreement. The first sentence of
the last paragraph of Section 7.06 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“Notwithstanding anything else to the contrary contained herein or in any other
Loan Document, starting on the Second Amendment Effective Date, no Restricted
Payment (other than Restricted Payments pursuant to clauses (a), (b), (c), (e)
and/or, only to the extent of dividends paid on the Series A Preferred Stock,
(k) of Section 7.06) shall be permitted hereunder before March 31, 2019.”
Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.01 of the Credit
Agreement):
3.1    Counterparts. The Administrative Agent shall have received from the
Required Lenders, the Borrower and the Subsidiary Guarantors, executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment.
3.2    No Default or Event of Default. As of the date hereof and the Effective
Date, immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
3.3    Representations and Warranties. Each of the Borrower and the Subsidiary
Guarantors shall represent and warrant to the Administrative Agent and the
Lenders that as of the date hereof and as of the Effective Date, after giving
effect to the terms of this Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except for such representations and warranties that have
a materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


2









--------------------------------------------------------------------------------





Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower and each of the other Loan Parties does hereby adopt, ratify, and
confirm the Credit Agreement and the other Loan Documents, in each case, as
amended hereby, and its obligations thereunder. Each of the Borrower and the
Subsidiary Guarantors hereby (a) acknowledges, renews and extends its continued
liability under, each Loan Document, as amended hereby, to which it is a party
and agrees that each Loan Document, as amended hereby, to which it is a party
remains in full force and effect, notwithstanding the amendments contained
herein and (b) represents and warrants to the Administrative Agent and the
Lenders that: (i) as of the date hereof and as of the Effective Date, after
giving effect to the terms of this Amendment, all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date and (ii) as of the
date hereof and as of the Effective Date, (A) immediately before giving effect
to this Amendment, no Default or Event of Default has occurred and is continuing
and (B) immediately after giving effect to this Amendment, no Default or Event
of Default will have occurred and be continuing.
4.3    General Release. EACH OF THE BORROWER AND THE OTHER LOAN PARTIES (ON
BEHALF OF THEMSELVES AND THEIR RELATED PARTIES) HEREBY FOREVER WAIVES, RELEASES,
ACQUITS AND DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF
SET-OFF AND RECOUPMENT), SUITS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS,
LIABILITIES, OBLIGATIONS, JUDGMENTS, DAMAGES, ACTIONS AND CAUSES OF ACTIONS,
WHETHER IN LAW OR IN EQUITY, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR
UNKNOWN, WHETHER NOW OR HEREAFTER EXISTING, THAT THE BORROWER OR ANY OTHER LOAN
PARTY (AND EACH OF THEIR RELATED PARTIES) AT ANY TIME HAD OR HAS, OR THAT ITS
SUCCESSORS, ASSIGNS, AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN
THE MEANING OF FEDERAL SECURITIES LAWS) HEREAFTER CAN OR MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, ANY ARRANGER, ANY LENDER OR ANY OF THEIR
RELATED PARTIES THROUGH THE DATE HEREOF, IN EACH CASE IN CONNECTION WITH THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, ALL OTHER DOCUMENTS EXECUTED IN
CONNECTION THEREWITH, AND THE TRANSACTIONS CONTEMPLATED THEREBY.


3









--------------------------------------------------------------------------------





4.4    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrower and/or the Subsidiary Guarantors, as
applicable, or any of their respective officers in connection therewith are
“Loan Documents” as defined and described in the Credit Agreement and all of the
terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.
4.5    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
4.6    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
4.7    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]






4









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first written above.
BORROWER
PARKER DRILLING COMPANY,
as the Borrower




By:     /s/ Christopher T. Weber            
Name:     Christopher T. Weber
Title:
Senior Vice President and Chief Financial Officer



[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------







SUBSIDIARY GUARANTORS


ANACHORETA, INC., a Nevada corporation
PARDRIL, INC., an Oklahoma corporation
PARKER AVIATION INC., an Oklahoma corporation
PARKER DRILLING ARCTIC OPERATING, LLC, a Delaware limited liability company
PARKER DRILLING COMPANY NORTH AMERICA, INC., a Nevada corporation
PARKER DRILLING COMPANY OF NIGER, an Oklahoma corporation
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED, an Oklahoma corporation
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC., an Oklahoma corporation
PARKER DRILLING OFFSHORE COMPANY LLC, a Nevada limited liability company
PARKER DRILLING OFFSHORE USA, L.L.C., an Oklahoma limited liability company
PARKER NORTH AMERICA OPERATIONS, LLC, a Nevada limited liability company
PARKER TECHNOLOGY, INC., an Oklahoma corporation
PARKER TECHNOLOGY, L.L.C., a Louisiana limited liability company
PARKER TOOLS, LLC, an Oklahoma limited liability company
QUAIL USA, LLC, an Oklahoma limited liability company
ITS RENTAL AND SALES, INC., a Texas corporation
PARKER DRILLING MANAGEMENT
SERVICES, LTD., a Nevada limited liability
company






By:      /s/ David W. Tucker     
Name:     David W. Tucker
Title:     Vice President and Treasurer


[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------









QUAIL TOOLS, L.P., an Oklahoma limited partnership


By:
Quail USA, LLC, its General Partner





By:     /s/ David W. Tucker         Name: David W. Tucker
Title: Vice President and Treasurer




    




[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Priscilla Baker


Name:    Priscilla Baker
Title:    AVP








[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer








By: /s/ Kevin M. Behen_____________________
Name: Kevin M. Behen
Title: Managing Director










[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]













--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as a Lender




By:     /s/ May Huang                    
Name: May Huang
Title:     Assistant Vice President












[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]











--------------------------------------------------------------------------------






WELLS FARGO BANK N.A., as a Lender




By:     /s/ Katherine M. Scalzo        
Name: Katherine M. Scalzo
Title:     Vice President






[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]











--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By:     /s/ Ushma Dedhiya                
Name: Ushma Dedhiya
Title:     Authorized Signatory




[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]

